Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Astra Trading Corp. v. United States, 39 Cust. Ct. 390, Abstract 61108. The conclusion therein, and the judgment issued pursuant thereto, was to the effect that the protest had been' prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U. S. C. § 2636 (d).)
A stipulation of submission, upon which the matter is now before me, establishes that the proper basis for appraisement of the articles in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for each class of merchandise is as follows:
United States dollars per
Merchandise each
300 pcs. 7 x 50
Binoculars_ $11. 65
Carrying cases_ 1. 25
Net packed
Judgment will be rendered accordingly.